DETAILED ACTION
The Request for Reconsideration filed 02/25/22 has been considered.  Claims 1-27 are still pending.  Despite Applicant’s arguments, all rejections are maintained as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Bennett
Claim(s) 1, 4-5, 7-15, 17-18 and 20-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (U.S. Patent No. 9,440,632).  Bennett is directed to a method, controller and system for monitoring brake operation.  See Abstract. 
Claim 1: Bennett discloses a method for monitoring a wheel system [Fig. 4], the method comprising: comparing a wheel end temperature to a wheel end temperature threshold (206); generating a brake monitoring signal when at least one of the following brake monitoring conditions has occurred: (i) a brake supply pressure is less than a brake supply pressure threshold (188); (ii) a brake control pressure is greater than a first brake control pressure threshold and a stop lamp power signal is not present; or (iii) the stop lamp power signal is present and the brake control pressure is not greater than a second brake control pressure threshold; and generating a wheel monitoring signal (208) if a brake monitoring signal is generated when the wheel end temperature is greater than the wheel end temperature threshold.  See Fig. 4; col. 3, line 65 – col. 4, line 16; col. 8, lines 40-59. 
Claim 4: Bennett discloses receiving the wheel end temperature threshold prior to the step of comparing the wheel end temperature to the wheel end temperature threshold.  See Fig. 4. 
Claim 5: Bennett discloses measuring the wheel end temperature of a wheel end with a wheel end temperature sensor, and generating a wheel end temperature signal based on the wheel end temperature.  See Fig. 4; col. 3, line 65 – col. 4, line 16; col. 8, lines 40-59.
Claim 7: Bennett discloses sending the wheel end temperature signal to a controller area network ("CAN") port of a control module (42).  See Fig. 1. 
Claim 8: Bennett discloses extracting the wheel end temperature from the wheel end temperature signal with a processor of the control module.  See claim 11. 
Claim 9: Bennett discloses the processor compares the wheel end temperature to the wheel end temperature threshold.  See Fig. 4; col. 3, line 65 – col. 4, line 16; col. 8, lines 40-59; claim 11. 
Claim 10: Bennett discloses that the wheel end temperature sensor is selected from the group consisting of a tire temperature sensor (46a-46j), a wheel bearing temperature sensor, and a brake actuator temperature sensor.  See col. 3, line 65 – col. 4. 
Claim 11: Bennett discloses monitoring the brake supply pressure of a brake valve (35a, 35b) with a control module; monitoring the brake control pressure of the brake valve with the control module; and monitoring for the presence of the stop lamp power signal with the control module.  See Fig. 1. 
Claim 12: Bennett discloses a processor [see claim 11] of the control module performs the following steps: comparing the brake supply pressure to the brake supply pressure threshold; and comparing the brake control pressure to the first brake control pressure threshold and to the second brake control pressure threshold.  See Fig. 4; col. 3, line 65 – col. 4, line 16; col. 8, lines 40-59.  Note: control pressures not required based on claim 1 language. 
Claim 13: Bennett discloses the processor generates the brake monitoring signal when at least one of the brake monitoring conditions has occurred, wherein the processor compares the wheel end temperature to the wheel end temperature threshold, and wherein the processor generates the wheel monitoring signal if the brake monitoring signal is generated when the wheel end temperature is greater than the wheel end temperature threshold.  See Fig. 4. 
Claim 14: the brake control pressures are not required elements since claim 1 does not explicitly require them (they’re recited in the alternative. 
Claim 15: Bennett discloses that the brake supply pressure threshold is approximately equal to a minimum brake supply pressure level necessary to disengage a spring brake.  Note: hypothetical brake and pressure level may be selected to meet this broad limitation. 
Claim 17: see claims 1, 7, and 8 above. 
Claim 18: see claims 5 and 7 above.
Claim 20: see claim 10 above. 
Claim 21: Bennett discloses a brake valve (35a, 35b) comprising an emergency brake pressure outlet that supplies air at the brake supply pressure, and a service brake pressure outlet that supplies air at the brake control pressure.  See Fig. 1. 
Claim 22: Bennett discloses a first pressure sensor (26a) that is coupled to the brake valve and electrically coupled to the control module, wherein the first pressure sensor measures the brake supply pressure and generates a brake supply pressure signal based on the brake supply pressure.  See Fig. 1. 
Claim 23: Bennett discloses a second pressure sensor (26b) that is coupled to the brake valve and electrically coupled to the control module, wherein the second pressure sensor measures the brake control pressure, and generates a brake control pressure signal based on the brake control pressure.  See Fig. 1. 
Claim 24: Bennett discloses that the processor receives the brake supply pressure signal and determines the brake supply pressure corresponding to the brake supply pressure signal, and wherein the processor receives the brake control pressure signal and determines the brake control pressure corresponding to the brake control pressure signal.  See col. 8, line 4-13; Fig. 4. 
Claim 25: Bennett discloses that the control module comprises a power input that is configured for connection with a power line carrier ("PLC") cable, wherein the power input is configured to receive the stop lamp power signal from the PLC cable, and wherein the power input is configured to send the stop lamp power signal to the processor.  See col. 2, line 64 – col. 3, line 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Bennett
Claims 2-3, 6, 16, 19 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett. 
Claims 2 and 3: Bennet discusses that the control logic 21 may “indicate to the driver via indicator 44” when the signal is generated, but does not discuss the specific type – visible or audible.  It would be obvious to a person having ordinary skill in the art that the alarm signal would be visible or audible because this is the most common and simplest way for a driver to be notified – with one of these two primary senses. 
Claim 6: using a SAE J1939 format to generate a signal would be obvious to one skilled in the art because this is the most commonly used vehicle bus in communication and diagnostics among vehicle components. 
Claim 16: see claim 2 and 3 above.  It would further be obvious to generate an alarm/indicator upon sensing a wheel slip because Bennett explicitly contemplates these types of events [see Abstract (“wheel slip or instability”)] occurring during vehicle braking.  
Claim 19: see claim 6 above. 
Claim 26: see claims 2 and 3 above.
Claim 27: see claims 2, 3 and 16 above. 

Response to Arguments
Applicant's arguments filed 02/25/22 have been fully considered but they are not persuasive. 
Applicant traverses the 102 rejection because Bennett allegedly does not disclose the brake monitoring condition of “a brake supply pressure is less than a brake supply pressure threshold,” arguing that step 188 in Bennett concerns a brake demand signal rather than a brake supply pressure.  See Remarks, pages 2-4.  In response, the brake demand from the brake pedal 24 generates the “supply pressure” for a brake application.  See col. 5, lines 1-8 (“the brake control devices…receive an air supply from…an application of the brake pedal 24 by the driver or from the control valves”).  It is this pressure that is compared to a predetermined maximum threshold in step 188.  See col. 8, lines 4-13.  This is sufficient to meet the fairly broadly recited limitation of “a brake supply pressure is less than a brake supply pressure threshold.”  To the extent Applicant believes there are functional differences in the “brake supply pressure” being referred to (as detailed thoroughly in the Remarks), it is strongly suggested that clarifying amendments are submitted to distinguish over the prior art.  
For the foregoing reason, all pending claims remain rejected as detailed above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        March 4, 2022